Citation Nr: 0422855	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (heart condition).

2.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for a heart condition and diabetes mellitus.  The 
veteran perfected a timely appeal of these determinations to 
the Board.


FINDINGS OF FACT

1.  The veteran's coronary artery disease did not have its 
onset during service or within one year of service.

2.  The veteran did not serve in or travel to or through 
Vietnam during her period of active service.

3.  The veteran's diabetes mellitus did not have its onset 
during service or within one year of service.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims of service connection for 
a heart condition and diabetes mellitus, and that the 
requirements of the VCAA have in effect been satisfied.

The RO has obtained the veteran's service medical records and 
records of the veteran's private and outpatient treatment.  
The veteran and her representative have been provided with a 
statement of the case that discussed the pertinent evidence, 
and the laws and regulations related to the claims, and 
essentially notified them of the evidence needed by the 
veteran to prevail on the claim.  In a July 2002 letter, the 
RO notified the veteran of the evidence needed to 
substantiate her claims for service connection and offered to 
assist her in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  The letter also 
invited the veteran to send in additional evidence that the 
veteran may have obtained.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

The Board notes that the veteran has not been afforded a VA 
examination in order to address the etiology of her 
conditions.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be 
competent, and the veteran is required to show some causal 
connection between her disability and her military service.  
Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A 
disability alone is not enough.  Id.  

In this case, the record contains diagnoses of current 
disability for both coronary artery disease and diabetes 
mellitus, but does not contain any indication that the 
veteran's conditions are related to her active duty service.  
No complaints of or treatment for diabetes mellitus or any 
heart condition is shown in the veteran's service medical 
records.  Indeed, the record shows no complaint of or 
treatment for diabetes mellitus or any cardiovascular 
condition until many years after service.  And there is 
otherwise no suggestion in the record that the veteran's 
conditions are associated with her active duty service.  38 
C.F.R. § 3.159(c)(4) (2002); see also Wells v. Principi, 326 
F.3d 1381 (2003); Charles v. Principi, 16 Vet. App. 375 
(2002).  In the absence of medical evidence demonstrating the 
existence of these conditions in service or for many years 
thereafter, referral of this case for a VA examination would 
in essence place the examining physician in the role of a 
fact finder, which is the Board's responsibility.  And any 
medical opinion which links the veteran's current conditions 
to her period of service would necessarily be based solely on 
uncorroborated assertions by the veteran regarding her 
medical history.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  For the foregoing reasons, the Board 
concludes that a VA examination of the veteran is not 
necessary.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration at this time without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of her claims, 
or for further Board development, as required by the VCAA, or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The record on appeal demonstrates the 
futility of any further evidentiary development and there is 
no reasonable possibility that further assistance would aid 
the veteran in substantiating her claims.  No further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist her in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to service connection for a heart condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, if a 
heart condition is manifested to a degree of 10 percent 
within one year after separation from service, this disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, it is clear that the veteran has been diagnosed 
as having coronary artery disease.  Therefore, although the 
Board has reviewed the lay and medical evidence in detail, 
the Board will focus its discussion on evidence that concerns 
whether the veteran's condition is related to her military 
service or had its onset during her period of active duty or 
within one year of discharge.  

Here, the service medical records do not reflect any 
complaints of or treatment for a heart condition, including 
coronary artery disease, in service.  And, the record on 
appeal also shows no complaints of or treatment for a heart 
condition, including coronary artery disease, within one year 
of the veteran's discharge from service.  The first 
indications of any cardiovascular condition found in the 
record date from more than 25 years after the veteran's 
active duty service.  In this regard, the Board notes that 
the veteran states that she reported chest pains at discharge 
from service.  A VA examination performed in November 1976, 
however, found that blood pressure readings were normal and 
the veteran's heart was normal in size, rate rhythm and 
sounds, with no murmurs or carotid bruits, indicating normal 
cardiovascular system.

In light of the foregoing, the Board finds that the evidence 
of record shows that the veteran's heart condition did not 
have its onset in service or within one year after service.  
There is no evidence in the record indicating that her 
current condition is in any way related to her service.  In 
this regard, the Board notes that, as a layperson, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by her own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology for her 
conditions.  And, without medical evidence linking her 
condition with her active duty service, there is no basis 
upon which to establish service connection.  Service 
connection for a heart condition, including coronary artery 
disease, must therefore be denied.  



III.  Entitlement to service connection for diabetes 
mellitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If diabetes 
mellitus is manifested to a degree of 10 percent within one 
year after separation from service, this disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  Diabetes mellitus is 
considered a presumptive disease for these purposes.  Id.  

Here, as above, it is clear that the veteran has been 
diagnosed as having diabetes mellitus.  Therefore, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's condition is related to her military service or 
had its onset during her period of active duty or within one 
year of discharge.  

The claims folder contains no medical evidence to suggest 
that the veteran's diabetes mellitus developed while the 
veteran was serving on active duty or within one year 
thereafter, and neither the veteran nor her representative 
has contended otherwise.  Instead, the evidence shows that 
the veteran's diabetes mellitus was first demonstrated over 
30 years after the veteran's separation from service.  In 
this regard, the Board observes that, although the veteran 
has earnestly insisted that there is an etiological 
relationship between her time in service and her diabetes 
mellitus, she has provided no competent medical evidence to 
sustain this contention.  

And, although as a lay person the veteran is competent to 
describe symptoms that he might have observed, see Charles v. 
Principi, 16 Vet. App. at 374, she is not competent to render 
medical diagnoses or to establish an etiological relationship 
between a disability such as diabetes mellitus and her time 
in service merely by her own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology for her conditions.  And, without 
medical evidence linking her condition with her active duty 
service, there is no basis upon which to establish service 
connection.  Service connection for diabetes mellitus must 
therefore be denied.  

Further, service connection for diabetes mellitus is not 
available on any other basis.  In this regard, the Board 
notes the veteran was discharged from service in April 1970.  
Pursuant to 38 C.F.R. § 3.2(f) the Vietnam era is defined as 
the period beginning on February 28, 1961, and ending on May 
7, 1975, for veterans who served in the Republic of Vietnam 
during that period, and from August 5, 1964 to May 7, 1975, 
in all other cases.  The veteran is therefore a "Vietnam-era 
veteran" for these purposes.  Without service in the country 
of Vietnam, however, the veteran will not be presumed to have 
been exposed to Agent Orange.  38 U.S.C.A. § 1116.  And 
without exposure, service connection for diabetes mellitus, 
on a presumptive basis as secondary to exposure to Agent 
Orange, is not warranted.  The evidence in this case shows 
that, while the veteran did have foreign service experience 
during her time on active duty, this time was spent in 
France, not in Vietnam.  For this reason also, service 
connection for diabetes mellitus is not warranted. 


ORDER

1.  Service connection for coronary artery disease is denied.

2.  Service connection for diabetes mellitus is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



